DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-15 and 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboul-Hosn et al. (US Patent Publication 20030208097 A1). 
As to claim 1,  Aboul-Hosn et al. discloses a catheter (cannulation system) comprising a proximal portion and a distal portion (see Figures); an impeller connected to the distal portion of the catheter (impeller assembly, depicted as 76 in Figures 6 and 8, for example); a motor connected to the proximal portion of the catheter (e.g., paragraphs 36 and 57-58); a drive cable extending through the catheter from the motor to the impeller (drive cable, depicted as 108 in Figure 8; e.g., paragraphs 57-58); and an impermeable sleeve extending through the catheter over the drive cable, the sleeve comprising a distal seal at the impeller and a proximal seal at the motor such that a body fluid external to the impermeable sleeve is prevented from entering the impermeable sleeve and contacting the drive cable (e.g., paragraph 57-58; also see Figure 8 and 17; the drive cable is “hermetically sealed” and thus sealed so no body fluid can enter (i.e. impermeable) sleeve).
As to claim 2, Aboul-Hosn et al. discloses the sleeve and at least the distal seal exclude fluid from the drive cable (e.g., paragraph 58).
As to claim 3, Aboul-Hosn et al. discloses the proximal seal includes an O-ring (depicted as 144 in Figure 8; e.g., paragraph 58).
As to claim 4, Aboul-Hosn et al. discloses a first lumen and a second lumen (inner and outer cannula), both extending through the catheter (the coaxial cannula assembly 12 comprises an inner cannula 16 disposed generally concentrically through an outer cannula 18, see Figure 3), wherein the first lumen and the second lumen have respective first and second proximal ends accessible outside of the motor housing (e.g., paragraph 36).
As to claim 5, Aboul-Hosn et al. discloses the first lumen and the second lumen are symmetrically disposed about the drive cable to impart balance to the device (e.g., paragraph 36; also see Figures 3).
As to claim 6, Aboul-Hosn et al. does not explicitly discloses a “purge system or a purge fluid”. Therefore, the catheter of Aboul-Hosn et al. “does not include a purge system or a purge fluid”.
As to claim 11, Aboul-Hosn et al. discloses the proximal seal comprises a fitting between the impermeable sleeve and a portion of the impeller, wherein the fitting excludes fluids and allows the impeller and drive cable to rotate within the device (depicted as 144 in Figure 8; e.g., paragraph 58).
As to claim 12, Aboul-Hosn et al. discloses the distal portion of the catheter is configured for insertion into a vessel of a patient and the proximal portion of the catheter is configured to extend exterior of the patient (e.g., see Figure 1-2).
As to claims 13-14, Aboul-Hosn et al. discloses the motor is configured to rotate at high speed and the catheter is configured to transmit said rotational speed through the catheter to the impeller wherein the catheter is configured to transmit a rotational speed of greater than 5,000 rpms to the impeller (e.g., paragraphs 70 and 75). 
As to claim 15, Aboul-Hosn et al. is silent as to heat generation during operation. Therefore, the examiner considers Aboul-Hosn et al. to disclose “the catheter is configured for heatless operation while transmitting high rotational speeds to the impeller”.
As to claim 19, Aboul-Hosn et al. discloses the drive cable comprises a cylindrical superelastic member over at least a portion of the length of a drive shaft comprising the drive cable (e.g., paragraph 57).
As to claim 21, Aboul-Hosn et al. discloses the impermeable sleeve is comprised of plastic (thermoplastic, paragraph 65), which is a hydrophobic material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Patent Publication 20030208097 A1). 
Aboul-Hosn et al. discloses the invention substantially as claimed with an impermeable sleeve but does not explicitly disclose the sleeve is thick walled PTFE tubing comprises a wall thickness of greater than 75 micrometers or comprises a material with a Hildebrand solubility parameter of less than 16 MPa^(0.5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify thickness and solubility of materials employed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07). Furthermore, such a modification would provide the predictable results of modifying the treatment device to have optimal performance characteristics. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Patent Publication 20030208097 A1) in view of Fulton, III et al. (US Patent Publication 20130331814 A1). Aboul-Hosn et al. discloses the invention substantially as claimed with a catheter pump assembly but does not explicitly disclose the inclusion of two expandable balloons or a toroidal balloon. Fulton, III et al. discloses the employment of two toroidal balloons (e.g., paragraphs 79 and 84; also see Abstract and Figure 6) as blocking elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ expandable balloons, such as a toroidal balloon, in the catheter pump system of Aboul-Hosn et al. as disclosed by Fulton, III et al. in order to provide the predictable result of anchoring the catheter pump assembly within the vasculature without piercing the vasculature and occluding the vasculature to optimize pump function. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Patent Publication 20030208097 A1) in view of Tanner et al. (US 9770543 B2). Aboul-Hosn et al. discloses the invention substantially as claimed with a catheter pump assembly but does not explicitly disclose a pressure sensor. Tanner et al. discloses a pressure sensor assembly (e.g., col. 9, lines 50-59). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the catheter pump assembly of Aboul-Hosn et al. to include a pressure sensor as disclosed by Tanner et al. in order to provide the predictable results of ensuring sufficient and optimal operation of the catheter pump assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792